Citation Nr: 1417520	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-37 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) with gastric ulceration for the period prior to October 27, 2006, and in excess of 30 percent since October 27, 2006.  

2.  Entitlement to an initial disability rating in excess of 10 percent for suspected contact dermatitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from January 1986 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in relevant part denied service connection for suspected contact dermatitis and granted service connection for GERD with an initial noncompensable evaluation effective November 22, 2004. 

In a November 2005 Notice of Disagreement, the Veteran indicated that he disagreed with the noncompensable rating for his service-connected GERD. 
 
In a November 2006 rating decision, the RO increased the rating for GERD to 10 percent, effective November 22, 2004.  The RO also granted service connection and assigned an initial 10 percent rating for suspected contact dermatitis, effective November 22, 2004.   

In a March 2009 rating decision, the RO increased the rating for GERD to 30 percent effective October 27, 2006.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased evaluation for GERD remains before the Board.

In January 2012, the Board remanded the claims on appeal for additional development and adjudicative action.  A January 2012 notation on a report from the Long Beach VA Medical Center indicates that the Veteran withdrew his claims; however, the Veteran did not respond to a May 2012 notice letter from the Appeals Management Center (AMC) asking that he confirm whether he withdrew his claims.  As such, the AMC continued to process the appeal.  Thus, the appeal continues and has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to August 5, 2005, the evidence of record does not show that the Veteran's service-connected GERD was manifested by chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms; or that the Veteran's GERD was manifested by a hiatal hernia that caused considerable health impairment due to two or more of the following symptoms: persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  

2.  From August 5, 2005, the evidence shows the Veteran had chronic gastritis, with multiple small eroded or ulcerated areas, and symptoms.  The evidence of record does not show that the Veteran's service-connected GERD was manifested by chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas; or that the Veteran's GERD was manifested by a hiatal hernia that caused severe health impairment due to symptoms such as pain, vomiting, material weight loss, hematemesis or melena with moderate anemia.
 
3.  The evidence of record does not show that the Veteran's service-connected suspected contact dermatitis covers 20 to 40 percent of total or exposed body surface, or that the Veteran uses systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's service connected GERD with gastric ulceration for the period prior to August 5, 2005 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .3, 4.6, 4.7, 4.41, 4.118, Diagnostic Code 7307-7346 (2013).

2.  The criteria for a disability rating of 30 percent, but no higher, for the Veteran's service connected GERD with gastric ulceration for the period from August 5, 2005 to October 27, 2006, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .3, 4.6, 4.7, 4.41, 4.118, Diagnostic Code 7307-7346 (2013).

3.  The criteria for a disability rating in excess of 30 percent for the Veteran's service connected GERD with gastric ulceration for the period beginning October 27, 2006, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .3, 4.6, 4.7, 4.41, 4.118, Diagnostic Code 7307-7346 (2013).

4.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected suspected contact dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .3, 4.6, 4.7, 4.41, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection for GERD and suspected contact dermatitis.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in July 2005, May 2007, and July 2008.  The VA examinations are sufficient, as the examiners considered the Veteran's prior medical history and described his disabilities in sufficient detail to enable the Board to make a fully informed evaluation of these disabilities.  

In accordance with its January 2012 remand, the Veteran was asked to provide the names and addresses of all medical providers that treated him for his skin condition.  The Veteran did not respond.  The Veteran was also scheduled for VA examinations to determine the severity of his service-connected GERD and skin condition in January 2012.  The Veteran failed to appear for the examinations without good cause and the January 2012 report from the Long Beach VA Medical Center indicated that the Veteran withdrew his claims.  Neither the Veteran nor his representative has indicated a desire for another examination.  Therefore, the Board finds that no further effort to provide an additional examination is warranted and the claims on appeal will be decided based on the evidence of record.  38 C.F.R. §§ 3.159, 3.655.

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III.  GERD with Gastric Ulceration

Digestive conditions are evaluated under one of the Diagnostic Codes listed in 38 C.F.R. § 4.114.  A note to that section states that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, may not be combined with each other.  Instead, a single evaluation is assigned under the Code which reflects the predominant disability.  Where the overall severity of the disability picture warrants it, the next higher evaluation under the selected Code may be assigned.  38 C.F.R. 
§ 4.114.  

The Veteran's GERD has been evaluated under 38 C.F.R. § 4.114, Diagnostic Codes 7307-7346.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that gastritis is the service-connected disorder, and it is rated as if the residual condition is hiatal hernia under Diagnostic Code (DC) 7346. 

GERD, is rated by analogy to a hiatal hernia under DC 7346, based on anatomical location, system affected, and symptomatology. 38 C.F.R. § 4.21.  Under DC 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is assigned for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  

For purposes of evaluating digestive conditions, "material" weight loss is not defined.  However, "substantial weight loss" is present when there is a loss of greater than 20 percent of the baseline weight and "minor weight loss" is found with weight loss of 10 to 20 percent of the baseline weight; the losses must be sustained for three months or longer.  38 C.F.R. § 4.112.

Under DC 7307, a 10 percent rating is warranted for chronic hypertrophic gastritis with small nodular lesions, and symptoms.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.

Private treatment records dated May 2003 indicate that the Veteran presented with mid-upper epigastric burning pain that is worse when he lies down.  The Veteran did not have a fever, chills, nausea, vomiting, dark stools, or rectal bleeding.  The doctor noted no guarding or rebound tenderness.  The doctor diagnosed the Veteran with gastritis. 

In August 2003, the Veteran underwent an upper GI study.  Some mild gastroesophageal reflux and a small sliding hiatal hernia were noted.  There was no evidence of a gastric or duodenal ulcer.  

A July 2005 VA examination indicates that the Veteran was diagnosed with GERD in 1997.  The Veteran reported taking Nexium, sleeping at an angle, avoiding lying down after meals or bending over and watching his diet.  The Veteran reported having pain on a regular basis and having symptoms of GERD despite taking medication.  The Veteran did not have hematemesis or black stool, his body weight was not affected and he reported no esophageal dilation treatment.  The Veteran reported noticing some problems swallowing and felt that food was going down slowly.  

The examiner noted mild tenderness in the upper epigastric area but no rebound or guarding.  The Veteran did not have a hernia.  There was no clinical evidence of anemia and the Veteran appeared to be well-developed and well-nourished.  The examiner noted that the Veteran's abdomen was fairly benign, but indicated that it was concerning that the Veteran had chronic pain and difficulty swallowing in the last year. 

In August 2005, the Veteran underwent an esophagogastroduodenoscopy.  The examiner noted that esophageal structures were normal and noted a small hiatal hernia.  The body, antrum, pylorus, fundus and cardia were examined.  The examiner noted that there were "multiple deep erosions versus a small ulcer in the prepyloric area."  A gastric biopsy showed minimal gastritis.  No helicobacter pylori were seen.  

An August 2005 upper gastrointestinal study showed a normal stomach with no evidence of ulceration, herniation, or mass.  A small sliding-type hiatal hernia was observed at fluoroscopy.  Gastroesophageal reflux was noted.  The remainder of the esophagram and upper GI were within normal limits. 

Private medical records dated from January 2006 to April 2008 indicate that the Veteran received treatment for his GERD on a regular basis.  

In a May 2007 VA examination, the Veteran reported that his GERD caused vomiting, fatigue, stomach pain and difficulty swallowing at times.  The Veteran's body weight was not affected.  The Veteran had dysphagia, heartburn, epigastric pain, scapular pain, reflux and regurgitation of stomach contents, nausea and vomiting on a daily basis.  The Veteran reported that during severe attacks, he suffered from shortness of breath and severe pain that caused fatigue and difficulty with daily functions.  An examination of the abdomen revealed no striae on the abdominal wall, superficial distension of the veins, ostomy, tenderness to palpation, splenomegaly, ascites, liver enlargement or aortic aneurysm. 

In a July 2008 VA examination, the Veteran reported symptoms of regurgitation of food, severe heartburn and epigastric pain that feels like chest pain.  The Veteran reported that he had recent upper GI's that showed erosion and that he takes Nexium twice a day.  The Veteran also reported that he still experiences GERD symptoms, despite raising the head of his bed to lessen symptoms.  The Veteran's abdomen was soft and non-distended and non-tender.  There was no rebound, guarding, hepatosplenomegaly, ascites, or masses detected.  There was no evidence of anemia or malnutrition. 

During a March 2009 RO hearing, the Veteran reported taking Nexium twice a day, having difficulty swallowing, and having severe chest pains several times a week.  The Veteran also reported regurgitating at least once a week, getting pain in his left arm pit about once a week, and coughing up blood once every couple of months.  The Veteran denied any significant weight changes.  The Veteran indicated that his last assessment of internal erosion or ulcerations was done in 2005.  The Veteran reported that his doctor indicated that he had a lung condition that was related to his GERD and that he has noticed he has to use an inhaler more and more.  The Veteran explained that he does not have an asthma diagnosis but that he has an Albuterol inhaler.  The Veteran reported that he was employed fulltime and that he has called in sick a five or six times in twelve years and that he generally "tough[s] it out [and] go[es] to work with it."

A.  Prior to October 27, 2006

In 2003, the Veteran was diagnosed with gastritis and a small sliding hiatal hernia.  During this period he complained of persistently recurrent epigastric distress with heartburn and dysphagia.  However, the evidence of record fails to show that the Veteran complained of regurgitation or substernal, arm or shoulder pain.  Private treatment records dated May 2005 indicate that the Veteran did not have symptoms of nausea or vomiting and that his main complaint was epigastric burning pain that was worse when he lay down.  An August 2003 upper GI study showed gastroesophageal reflux, but there was no evidence of a gastric or duodenal ulcer.  

An August 5, 2005 esophagogastroduodenoscopy showed "multiple deep erosions versus a small ulcer in the prepyloric area."  

Therefore, the Board finds that the DC 7307 for gastritis reflects the predominant disability picture.  As of August 5, 2005, the Veteran met the rating criteria for a 30 percent disability rating.  The Veteran does not meet the next higher rating criteria of 60 percent, which requires severe hemorrhages, or large eroded or ulcerated areas, none of which are shown by the evidence.  The Veteran's disability picture does not more closely approximate the criteria required for a 60 percent rating under DC 7346 for this period because his GERD has not been shown to cause severe health impairment with pain, vomiting, material weight loss and hematemesis or melena with moderate anemia.  

C.  Beginning October 27, 2006

Under Diagnostic Code 7346, to warrant a rating in excess of the currently assigned 30 percent, the Veteran's GERD must be shown to cause severe health impairment due to symptoms such as pain, vomiting, material weight loss, hematemesis or melena with moderate anemia.  The evidence of record fails to show any hematemesis or melena, and no doctor has indicated that the Veteran has anemia.  The Veteran reported that he has not had significant weight loss and the Veteran's recorded weights do not demonstrate a significant weight loss.  

The competent and credible evidence of record does amply demonstrate epigastric pain and nausea, with frequent regurgitation.  The Veteran also reported vomiting coughing up blood one every few months, having pain in his left armpit, and needing to use his inhaler more frequently.  However, these symptoms, along with heartburn and dysphagia, are not productive of a severe impairment of health.  Treatment records show few if any reports of impaired daily functioning from GERD symptoms.  The Veteran indicated that he experienced fatigue, shortness of breath and severe pain during severe attacks, but the Veteran also reported that he missed about five or six days of work during the last 12 years because of his GERD.  

Under DC 7307, to warrant a rating in excess of the currently assigned 30 percent, the Veteran must have chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  The evidence of record also fails to show that the Veteran has chronic gastritis with severe hemorrhages or large ulcerated or eroded areas.  Although the Veteran reported that a recent upper GI showed erosion during his July 2008 examination, the Veteran reported in his March 2009 hearing that his last assessment of internal erosion or ulcerations was done in 2005.  

The Veteran did not respond to requests to identify and authorize VA to obtain additional treatment records and he failed to report to a January 2012 VA examination that may have yielded information pertinent to his claim.  The only assessment of record is the August 2005 esophagogastroduodenoscopy, which showed a small hiatal hernia and multiple deep erosions.  The examiner diagnosed the Veteran with mild gastritis and did not indicate that the ulcerated or eroded areas were large.  Therefore, the Board finds that under DC 7307, the Veteran's GERD most closely resembles chronic gastritis with multiple small eroded or ulcerated areas and symptoms, as described by a 30 percent disability rating.  

IV.  Suspected Contact Dermatitis

The Veteran contends that he is entitled to a higher disability rating for his service-connected suspected contact dermatitis because he is using a topical corticosteroid and his skin condition is spreading.  The Veteran's service-connected skin disability is currently rated under 38 C.F.R. § 4.118, DC 7806, which applies to dermatitis or eczema.  A 10 percent rating is warranted if the condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if the disease covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Alternatively, dermatitis or eczema may be rated as disfigurement of the head, face, or neck under DC 7800, or as scars under DC 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability..

38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 - 54,712 (October 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of a claim for increase.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589(1991); Bradley v. Peake, 22 Vet. App. 280(2008).  Thus, the Board has considered the revised criteria.  

Pertinent to this appeal, however, the regulatory amendment did not change the rating criteria for DC 7806, which the Board finds is the most appropriate for rating the Veteran's skin condition as dermatitis is the predominant disability.  DC 7800, for disfigurement of the head, face or neck, is not applicable because, as discussed below, the Veteran's service-connected skin condition has not been shown to cause more than one characteristic of disfigurement.  In addition, the evidence of record also does not demonstrate that the Veteran has scars due to his service-connected condition.  Thus, DC 7801 to 7805 are not applicable and the change in rating criteria does not affect the Veteran's claim.

Private treatment records dated January 2006 indicate that the Veteran presented with itchy, scaly hands.  The examiner noted moderate eczema.  In August 2006, the Veteran complained of dry skin all over his body.  Specifically, the Veteran complained of dry scaly spots on his hands, feet, lower legs, and right lower chin.  The examiner diagnosed the Veteran with psoriasis.  In April 2008, the Veteran was prescribed Clobex 0.05 percent spray for his skin condition.  

In a May 2007 VA examination, the Veteran reported that he has constant itching, crusting and cracking, bleeding and pain from his skin condition.  The Veteran reported that his skin condition affected areas that are exposed to the sun, including his hands, neck, shins and feet.  The Veteran reported receiving corticosteroids for 6 or more weeks during the last year.  On examination, the examiner noted that the Veteran had an eczema skin condition on his hands, feet, shins and neck.  The Veteran's skin condition had the following characteristics: hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  The skin lesion coverage of the exposed area was 10 percent.  Relative to the whole body, the skin lesion coverage was 2 percent.  

In a July 2008 VA examination, the Veteran reported that he gets an itchy rash on his hands, feet and shins and that he has used Clobex cream for his skin condition in the past.  On examination, the examiner noted a rash between the Veteran's eyebrows, and on his hands, feet and shins.  There was no ulceration, exfoliation, edema or keloid noted.  For the Veteran's eyebrows, the ratio of the lesion to the whole body area was less than 1 percent and the ratio of the lesion to the exposed area was less than 5 percent.  For the Veteran's hands, the ratio of lesion to the whole body area was less than 1 percent and the ratio of the lesion to the exposed area was less than 5 percent.  On the Veteran's right foot, ratio of lesion to the whole body area was less than 1 percent and the ratio of the lesion to the exposed area was less than 0 percent.  On the Veteran's left shin, the ratio of lesion to the whole body area was less than 1 percent and the ratio of the lesion to the exposed area was less than 0 percent.  The examiner noted that the Veteran's eczema/contact dermatitis was mild.  The examiner also noted slight disfigurement between the Veteran's eyebrows. 

In his March 2009 RO hearing, the Veteran reported that he has used Clobex, a corticosteroid spray, every day for the past two years.  The Veteran indicated that he gets a rash on his hands, eyebrows, back of his neck, shins, groin and feet.  

To warrant a rating in excess of the currently assigned 10 percent, the Veteran's suspected contact dermatitis must be shown to cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The evidence of record fails to show that the Veteran's skin condition covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected.  The May 2007 VA examiner indicated that the Veteran's skin condition covered 2 percent of the Veteran's entire body and 10 percent of the exposed areas affected.  The July 2008 VA examiner found that the Veteran's skin condition covered 4 percent of the Veteran's entire body and 10 percent of the exposed areas affected.  The evidence of record also fails to show that systemic therapy was required for six or more weeks during the past 12 months.  Although the Veteran has used Clobex daily for several years, Clobex is a not considered a systemic steroid, which would require medication to be taken by mouth or given by injection.  The May 2007 VA examination included the Veteran's report that he had received corticosteroids for 6 or more weeks during the past year, but there are no medical records documenting that treatment.  Private treatment records dated around the period in question do not show use of systemic therapy.  The Board specifically remanded the claim in January 2012 for a VA examination to determine whether the Veteran required systemic therapy for his skin condition.  As noted previously, the Veteran failed to report to that examination and did not respond to a request to identify any pertinent treatment records that could substantiate his claim.  Thus, evidence that may have supported his claim could not be obtained.  Based on the evidence of record, there is no showing that systemic therapy was used to treat the Veteran's skin condition. 

In rating the Veteran's suspected contact dermatitis, the Board has considered the applicability of diagnostic codes under the criteria for rating scars of the head, face or neck, i.e. Diagnostic Codes 7800, and 7803-7805.  Here, however, the Veteran has not at any time been shown to have scars that are deep, unstable, painful on examination, or that cause limited motion or limited function in any way, thus Diagnostic Codes 7803-7805 are inapplicable.  Also, because Diagnostic Codes 7802-7804 have maximum ratings of 10 percent, they cannot serve as a basis for a higher disability rating.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7805. 

With respect to Diagnostic Code 7800, the Board notes that the July 2008 VA examiner noted a slight disfigurement between the Veteran's eyebrows.  Nonetheless, even if the Board were to rate the Veteran's service-connected skin disability by analogy under Diagnostic Code 7800, in order to obtain an increased rating, the Veteran would need to have visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or exhibit two or three characteristics of disfigurement, none of which is shown.  The characteristics of disfigurement are: a scar 5 or more inches in length, a scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; or skin indurated and inflexible in an area exceeding six square inches.  

V. Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's GERD and suspected contact dermatitis are contemplated by the applicable rating criteria.  The Veteran's GERD was manifested by complaints of gastritis, epigastric pain, nausea, reflux and erosions in the prepyloric area.  These complaints are specifically contemplated in the rating criteria discussed herein.  The rating criteria for the Veteran's skin disability contemplates the surface area affected and use of specific treatment protocols.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged that he is, or was at any time, unemployable because of his service connected GERD or skin condition.  The evidence of record also shows that the Veteran has been employed fulltime during the appeal period.  There is no evidence of unemployability due to the Veteran's service-connected GERD or suspected contact dermatitis.  Hence further consideration of TDIU is not warranted. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for GERD with gastric ulceration for the period prior to August 5, 2005 is denied.

Entitlement to a disability rating of 30 percent for GERD with gastric ulceration for the period from August 5, 2005 to October 27, 2006 is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a disability rating greater than 30 percent for GERD gastric ulceration beginning October 27, 2006 is denied.

Entitlement to a disability rating in excess of 10 percent for suspected contact dermatitis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


